    Case 15-15811-mdc           Doc 90     Filed 05/12/20 Entered 05/12/20 17:32:34                  Desc Main
                                           Document     Page 1 of 2

                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                      Chapter 13 Proceeding
 Robert Nunez
                                                   Debtor    15-15811 MDC

                                                             Claim No. 15

           NOTICE OF FORBEARANCE AGREEMENT DUE TO THE COVID-19 PANDEMIC

        Now comes Wells Fargo Bank, NA ("Creditor"), by and through undersigned counsel, and hereby submits
this Notice of Forbearance Agreement to the Court regarding the Debtor's request for mortgage payment forbearance
based upon a material financial hardship caused by the COVID-19 pandemic.
        The Debtor recently requested a forbearance period of three (3) months in which the Debtor will not tender
mortgage payments to Creditor that would come due on the mortgage starting of April 1, 2020 through June 1, 2020.
Creditor, at this time, does not waive any rights to collect the payments that come due during the forbearance period
after the forbearance plan ends. Furthermore, Creditor does not waive its rights under other applicable non-bankruptcy
laws and regulations, including, but not limited to, RESPA, and the right to collect any post-petition escrow shortage.
During the forbearance period Creditor may continue to file notices in compliance with Fed. Rule Bankr. P. 3002.1.
        Because of the uncertainties surrounding how long this pandemic will last, Creditor will work with Debtor or
Debtor's counsel to determine when Debtor will be able to resume making mortgage payments and when/how the
Debtor will cure the delinquency created by the forbearance period ("forbearance arrears”). Once the forbearance plan
ends and the Creditor and Debtor or Debtor's counsel agree on an appropriate repayment or loss mitigation program,
Creditor will file a notice or an amended/supplemental claim consistent with local practice.
        Creditor does not waive its rights to seek relief from the automatic stay for reasons other than non-payment
of the Mortgage, including, but not limited to, a lapse in insurance coverage or non-payment of property taxes.


                                                  /s/ Jill Manuel-Coughlin, Esquire
                                                  POWERS KIRN, LLC
                                                  Jill Manuel-Coughlin, Esquire; ID #63252
                                                  Harry B. Reese, Esquire; ID #310501
                                                  Sarah K. McCaffery, Esquire; ID #311728
                                                  Eight Neshaminy Interplex, Suite 215
                                                  Trevose, PA 19053
                                                  Telephone: 215-942-2090; Facsimile: 215-942-8661
                                                  Email: bankruptcy@powerskirn.com
                                                  Attorney for Movant
Dated: May 12, 2020
    Case 15-15811-mdc              Doc 90   Filed 05/12/20 Entered 05/12/20 17:32:34            Desc Main
                                            Document     Page 2 of 2

                               IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                    Chapter 13 Proceeding
 Robert Nunez
                                                 Debtor    15-15811 MDC

                                                           Claim No. 15

                                            CERTIFICATE OF SERVICE

I, as counsel for Wells Fargo Bank, NA, hereby certify that a copy of the Notice of Forbearance Agreement was
served upon the following persons by electronic notification and/or first class U.S. mail, on May 12, 2020:

Parties Served via Electronic Notification:
David M. Offen, Esquire
601 Walnut Street
Suite 160 West
Philadelphia, PA 19106
Email: info@offenlaw.com
Attorney for Debtor

William C. Miller, Esquire
1234 Market Street, Suite 1813
Philadelphia PA 19107
Email: ecfemails@ph13trustee.com
Trustee

Parties Serviced via First Class Mail:

Robert Nunez
3722 N 16th St
Philadelphia PA 19140
Debtor

                                                 /s/ Jill Manuel-Coughlin, Esquire
                                                 POWERS KIRN, LLC
                                                 Jill Manuel-Coughlin, Esquire; ID #63252
                                                 Harry B. Reese, Esquire; ID #310501
                                                 Sarah K. McCaffery, Esquire; ID #311728
                                                 Eight Neshaminy Interplex, Suite 215
                                                 Trevose, PA 19053
                                                 Telephone: 215-942-2090; Facsimile: 215-942-8661
                                                 Email: bankruptcy@powerskirn.com
                                                 Attorney for Movant
Dated: May 12, 2020
